TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00179-CV



Appellants, Association of Texas Professional Educators, Austin ATPE, Education Austin,
Texas AFT, and Texas State Teachers Association // Cross-Appellant, Austin Independent
                                     School District

                                               v.

                  Appellees, Austin Independent School District and
    Greg Abbott, Attorney General of Texas // Cross-Appellees, Association of Texas
  Professional Educators, Austin ATPE, Education Austin, Texas AFT, and Texas State
                                 Teachers Association


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-08-002186, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties to this appeal have filed an agreed motion requesting that this appeal be

dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.



                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Agreed Motion

Filed: July 14, 2009